Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000313
                                                      02-MAY-2013
                                                      02:59 PM




                         SCPW-13-0000313

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       TRAVELOCITY.COM LP, SITE59.COM LLC, EXPEDIA, INC.,
          HOTWIRE, INC., HOTELS.COM, L.P., ORBITZ, LLC,
       INTERNETWORK PUBLISHING CORP., TRIP NETWORK, INC.,
      PRICELINE.COM, INC., and TRAVELWEB LLC, Petitioners,

                               vs.

           GARY W.B. CHANG, JUDGE OF THE CIRCUIT COURT
                OF THE FIRST CIRCUIT, Respondent,

                               and

DEPARTMENT OF TAXATION, STATE OF HAWAI#I, Real-Party in Interest.


                        ORIGINAL PROCEEDING
                       (T.A. No. 11-1-0021)

                       ORDER DENYING MOTION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of the Petitioners’ April 19, 2013

submission in support of its March 28, 2013 Petition for a Writ

of Mandamus – which this court characterizes as a motion to amend

the March 28, 2013 Petition – the exhibits appended thereto, and

the record, it appears the Petitioners, in addition to
reiterating a previous request for this court to stay the

provisions of HRS § 235-114 (Supp. 2010), which this court

declined to do by way of its April 22, 2013 order denying the

original Petition, also request this court to “clarify or

confirm” whether the February 8, 2013 order of the Tax Appeal

Court and the April 1, 2013 denial of the Petitioner’s motion for

reconsideration of the February 8, 2013 order are final,

appealable orders.   However, it is premature for this court to

opine on the appealability of the orders before an appeal is

brought, and this court declines to issue an advisory opinion.

See Office of Hawaiian Affairs v. Housing and Cmty. Dev. Corp. Of

Hawai#i, 121 Hawai#i 324, 339 n. 13, 219 P. 3d 1111, 1126 n. 13

(2009) (advisory opinions are “impermissible”); State v. Lo, 116

Hawai#i 23, 25-26, 169 P.3d 975, 977-78 (2007) (“Thus, this court

must determine at the outset whether a mandamus petitioner may

have a remedy by way of appeal or any other means of relief from

the trial court’s action.”); Kema v. Gaddis, 91 Hawai#i 200, 204,

982 P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action; such writs are not intended to supercede the

legal discretionary authority of the lower courts, nor are they

intended to serve as legal remedies in lieu of normal appellate


                                 2
procedures).   Therefore,

          IT IS HEREBY ORDERED that the Petitioners’ April 19,

2013 motion is denied on its merits.

          DATED: Honolulu, Hawai#i, May 2, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                3